DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

For claims 1, 9, and 17,
Step 2A prong 1: The claims are considered an exception because they recites concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and/or using pen and paper, and they do not necessarily require generic or any computer components to be completed. The claims actually recite computer components that execute the operations/steps performed (“backup system”, “backup jobs”, “electronic device”, “processing unit”, “memory”, “instructions to execute”, “computer program product”, “computer storage medium”, and “machine”), however that does not change the fact that the operations/steps can still be performed in the mind only, and that the computer components are not necessary and/or not necessarily claimed. The operations of “determining”, fall under evaluation, judgement, and observation.

Step 2A prong 2: (i)The recited additional elements do not integrate the judicial exception into a practical application because the generic elements recited do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea utilizing a computer; (ii) additional limitations are recited that explain what is being observed, evaluated, and judged, however this does not change the fact that it is still the object of what is being observed; (iii) the objects of the determining operations are not sufficiently complex and/or laborious that would mandate the use of a computing components.

Step 2B: The claims do not recite additional well-understood, routine, conventional activities previously known to the industry that can be evaluated using MPEP 2106.05(d) and Berkheimer Memo.

For claims 2-8, 10-16, and 18-20, the claim recite additional steps of determining and decomposing. For the reasons specified above, these steps are still being capable to be performed in the mind, and thus are rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 15, and 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 11, the term “the cycle feature” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the cyclic feature”.
For claim 15, the phrase “… tha that the count” is syntactically incorrect and thus indefinite. It is suggested it be amended to “
For claims 17-18 and 20, the term “the backup system” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “a backup system”.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1-20 would be allowable if all 35 USC § 112 and 35 USC § 101 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Thomas et al. (US 10,083,094 B1) teaches backup system health monitoring with prediction but not of number of jobs to complete.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114